Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered January 18, 2008, convicting him of murder in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and his statements to police.
Ordered that the judgment is affirmed.
The defendant contends that physical evidence and statements he made to police which were admitted into evidence during his trial should have been suppressed. However, the Péople’s evidence at the suppression hearing established that the defendant voluntarily consented to accompany an officer to the precinct station house, where he was given and voluntarily waived his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]), and that he was not in custody once there (see People v Pegues, 59 AD3d 570 [2009]; People v Mosley, 196 AD2d 893 [1993]). Accordingly, that branch of the defendant’s omnibus motion which was to suppress the statements he made after being advised of his Miranda rights, and the physical evidence derived as a result of those statements, was properly denied (see People v Leggio, 305 AD2d 518, 519 [2003]; People v Heitman, 282 AD2d 619 [2001]). Prudenti, P.J., Dillon, Eng and Roman, JJ., concur.